 Case 2:19-cv-07077-FMO-AFM Document 68 Filed 10/14/20 Page 1 of 2 Page ID #:1327



1

2

3

4

5

6

7

8                                       UNITED STATES DISTRICT COURT

9                                  CENTRAL DISTRICT OF CALIFORNIA

10

11   MIGUEL GUTIERREZ,                            )    Case No. CV 19-7077 FMO (AFMx)
                                                  )
12                         Plaintiff,             )
                                                  )
13                 v.                             )    ORDER RE: FURTHER PROCEEDINGS
                                                  )
14   NEW HOPE HARVESTING, LLC, et al.,            )
                                                  )
15                         Defendants.            )
                                                  )
16                                                )

17          Having reviewed the parties’ Stipulation to Modify Schedule (Dkt. 67, “Stipulation”), and

18   finding good cause shown, IT IS ORDERED THAT:

19          1. The Stipulation (Document No.67) is granted as set forth in this Order.1

20          2. All expert discovery shall be completed by June 30, 2021. The parties must serve their

21   Initial Expert Witness Disclosures no later than April 29, 2021.           Rebuttal Expert Witness

22   Disclosures shall be served no later than May 30, 2021. The parties should commence expert

23   discovery shortly after the initial designation of experts, because Local Rules 7-3 and 37-1 require

24   ample time to meet and confer as well as brief the matters, and because the final pretrial

25   conference and trial dates will not be continued merely because expert discovery is still underway.

26
       1
27        Except as set forth in this Order, the parties shall comply with all of the requirements set forth
     in the court’s Case Management Order of October 18, 2019, (Dkt. 16). The dates set forth in the
28   Court’s Order of August 3, 2020, (Dkt. 57), remain in effect.
 Case 2:19-cv-07077-FMO-AFM Document 68 Filed 10/14/20 Page 2 of 2 Page ID #:1328



1             3. Any motion for class certification shall be filed no later than July 30, 2021, and noticed

2    for hearing regularly under the Local Rules. Any untimely or non-conforming motion will be

3    denied. The motion for class certification shall comply with the requirements set forth in the

4    Court’s Order Re: Motions for Class Certification issued contemporaneously with the filing of this

5    Order.

6             4. Any motion for summary judgment or other potentially dispositive motion shall be filed

7    no later than August 30, 2021, and noticed for hearing regularly under the Local Rules. Any

8    untimely or non-conforming motion will be denied. All potentially dispositive motions shall comply

9    with the requirements set forth in the Court’s Order Re: Summary Judgment Motions issued on

10   October 18, 2019, (Dkt. 17). Each party is allowed one potentially dispositive motion.

11            5. The previously set trial and hearing dates and related deadlines will be reset after the

12   resolution of any dispositive motions and the motion for class certification.

13   Dated this 14th day of October, 2020.

14                                                                          /s/
                                                                     Fernando M. Olguin
15                                                               United States District Judge

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
